474 F.2d 1008
UNITED STATES of America, Plaintiff-Appellee,v.Marion H. MacKENZIE et al., Defendants-Appellants.
No. 71-1925.
United States Court of Appeals,Ninth Circuit.
March 28, 1973.

Michael K. Halley (argued), Halley & Halley, Reno, Nev., John W. Diehl, Diehl & Recanzone, Fallon, Nev., for defendants-appellants.
David V. Seaman, Atty.  (argued), Dept. of Justice, Washington, Patrick L. Gray III, Asst. Atty. Gen., Civil Div., Russell Chapin, Chief Gen., Claims Div., Bart M. Schouweiler, U. S. Atty., Reno, Nev., Walter H. Fleischer, Dept. of Justice, Washington, D. C., for plaintiff-appellee.
Before KOELSCH and CARTER, Circuit Judges, and HARRIS,* District Judge.
PER CURIAM:


1
We adopt the opinion of the district court, reported in 322 F. Supp. 1058 (D.C.D.Nev.1971) as the opinion of this court, and affirm the judgment.


2
In our view, the only real issue on appeal consisted of the trial judge's determination that the disparity between the fair market value of the real property and the sale price, reflected in the government's successful bid, was not so great as to shock the conscience and require denial of confirmation of the foreclosure sale.  Thus, the sole question was, did that determination constitute an abuse of discretion?  As indicated by our decision affirming the judgment, we cannot say that the answer is "yes."



*
 Honorable George B. Harris, Senior Judge, United States District Court, San Francisco, California, sitting by designation